 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    ANDREW R. ORTIZ and RENE ORTIZ,                   No. 2:18-cv-02396-KJM-AC
11                       Plaintiffs,
12           v.                                         ORDER
13    CLIENT SERVICES, INC.,
14                       Defendant.
15

16          Plaintiff is proceeding in this matter pro se, and accordingly this motion was referred to

17   the undersigned pursuant to Local Rule 302(c)(21). On February 3, 2020, plaintiff filed a

18   statement in support of his claim. ECF No. 34. Plaintiff’s case was closed on September 24,

19   2019. ECF No. 31. Plaintiff is advised that documents filed by plaintiff since the closing date

20   will be disregarded and no orders will issue in response to future filings. Plaintiff’s filing at ECF

21   No. 34 will, accordingly, not be considered.

22          IT IS SO ORDERED.

23   DATED: February 4, 2020

24

25

26

27

28
